Case 2:18-cr-00687-JMV Document 109 Filed 07/16/20 Page 1 of 2 PagelD: 358

THE ANTHONY POPE LAW FIRM, P.C.

 

ATTORNEYS AT LAW

NEW JERSEY OFFICE NEW YORK OFFICE
60 PARK PLACE 275 MADISON AVE.
SUITE 703 357! FLOOR
NEWARK, NJ 07102 NEW YORK. NY 10016
TEL: (973) 344-4406 TEL: (212) 905-4900
FAX: (973) 344-3201 FAX: (973) 344-3201
wa anthonypopelas firm com

PLEASE REPLY TO:
ANTHONY POPE, ESQ. New Jersey Office

apope? upepefirincom

*Certified by the Supreme Court of
New Jersey as a Civil & Criminal Trial Atormey

July 16, 2020

Hon. John Michael Vazquez, U.S.D.C.J.
50 Walnut St.
Newark, NJ 07102

Re: United States v. Melissa Reynolds
Docket No.: 2:18-cr-00687

Dear Judge Vazquez,

This firm represents Ms. Reynolds, the Defendant in the above captioned matter. I was
able to speak to the U.S. Attorney, Ms. Joyce Malliet, this morning. It appears the information
we originally received about my client’s continued cooperation was not completely accurate and
the original extension date for my client’s surrender (April 30, 2021) was a typographical error.
However, we still respectfully request that the Court consider my client’s continued employment
of training military nurses during this ongoing COVID pandemic, as well as the rest of our
arguments, in our motion to extend the surrender date of July 31.

We humbly apologize to the Court for this error. The information we had submitted was

done so in good faith.
Case 2:18-cr-00687-JMV Document 109 Filed 07/16/20 Page 2 of 2 PagelD: 359

Respectfully submitted,
THE ANTHONY POPE LAW FIRM, P.C.

 

Ce

ANTHONY POPE, ESQ.

 

CC: Joyce Malliet, A.U.S.A.
